Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings submitted 12/17/2019 were received and are approved by the examiner. 

Claim Objections
Claims 5 and 7-9 objected to because of the following informalities:  they are dependent upon canceled claim 4.  Appropriate correction is required.

Claim Rejections - 35 USC § 103In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
[AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow]
    PNG
    media_image1.png
    404
    311
    media_image1.png
    Greyscale
Claim 1-2, 5- 7, 11-12, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Heimer et al. (U.S. 20030003350, presented in IDS dated 12/28/2020) in view of[AltContent: arrow][AltContent: arrow][AltContent: textbox (Connecting Faces)][AltContent: textbox (Abutting Faces)][AltContent: textbox (Side Surface)][AltContent: textbox (Second Surface)][AltContent: textbox (First Surface)] Motohashi et al. (U.S. 10665835).

With respects to claims 1 and 7, Heimer discloses in Fig. 8 (above) a battery module (battery system) ([abstract]) comprising:
a plurality of battery cells (412) each of which comprises a first surface provided with an electrode terminal (labeled), a second surface opposite the first surface (labeled) and side faces 
a first spacer (414), at least part of which being arranged between the abutting faces of two adjacent battery cells (Fig. 9 – below), and fixed to the abutting faces of the two adjacent battery cells, wherein the first spacer is configured to fix to a case (402 – housing) (Fig. 9, [0037]);
wherein the spacer (414) comprises:
a first spacing part (418 – main branch), arranged between the abutting faces of the two adjacent battery cells and fixed to the abutting faces of the two adjacent battery cells (Fig. 9 – below); and
a first connecting part (416 – cross piece), connected with the first spacing part  (418) (Fig. 9), the first connecting part (416) being located beyond the abutting faces (labeled) of the two adjacent battery cells (412), and fixed to the connecting faces or the second surfaces of the two adjacent battery cells (412) (Fig. 9 - below).

    PNG
    media_image2.png
    443
    290
    media_image2.png
    Greyscale
[AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: textbox (Connecting Faces)][AltContent: textbox (Abutting Faces)]

Heimer does not disclose that the first spacing part is connected with the abutting faces of the two adjacent battery cells through a binder, or that the first connecting part is connected with the connecting faces or the second surfaces of the two adjacent battery cells through a binder. 
Motohashi disclose a holder (120) for a battery assembly ([abstract]), and teaches that the holder has a first spacing part (labeled) connected to abutting faces (labeled) of two adjacent battery cells via a binder (170 - first adhesive portion) and the first connecting part (labeled)  is connected with the connecting faces (labeled) of two adjacent battery cells via binder (170 – first adhesive portion) (Fig. 10a – below). Motohashi further teaches that the binder (adhesive portion) ensures the spacer (120 – holder) is adhered to the case (Col. 9, L 62-65).
[AltContent: textbox (First spacing part)][AltContent: textbox (Abutting faces)][AltContent: textbox (First connecting part)][AltContent: textbox (Connecting faces)]
    PNG
    media_image4.png
    543
    403
    media_image4.png
    Greyscale
[AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow]It would have been obvious to one having ordinary skill in the art to include a binder as taught by Motohashi that connects the first spacing part to abutting faces and the first connecting part to connecting faces of adjacent battery cells in order to ensure that the spacer disclosed by Heimer was adhered to the case. 

	The limitation “the first spacer is configured to reduce the expansion accumulation of the adjacent battery cells” is an intended use of the claimed apparatus. Applicant is reminded that the manner of operating the device does not differentiate a claimed apparatus from the prior art, so long as the structural limitations within the claim are taught by the prior art (MPEP 2144 I).

With respect to claim 2, Heimer discloses that there is a gap (space) between the abutting faces of the two adjacent battery cells ([0035]).

With respect to claim 5, Heimer discloses one first spacing part (418) is fixed between the abutting faces of every two adjacent battery cells (Fig. 9 – above). 

[AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: textbox (Connecting faces)][AltContent: textbox (Abutting faces)][AltContent: textbox (First connecting part)][AltContent: textbox (First spacing part)]
    PNG
    media_image4.png
    543
    403
    media_image4.png
    Greyscale


With respect to claims 6 and 7, Heimer discloses that the first spacing part is connected with the abutting faces of the two adjacent battery cells and that the first connecting part is connected with the connecting faces of the two adjacent battery cells, but does not disclose that both of the connections are formed via a binder.
Motohashi disclose a holder (120) for a battery assembly ([abstract]), and teaches that the holder has a first spacing part (labeled) connected to abutting faces (labeled) of two adjacent 
It would have been obvious to one having ordinary skill in the art to include a binder as taught by Motohashi that connects the first spacing part to abutting faces and the first connecting part to connecting faces of adjacent battery cells in order to ensure that the spacer disclosed by Heimer was adhered to the case. 


With respect to claim 8, Heimer discloses a first connecting part (416) and a first spacing part (418), but does not disclose that they are detachably connected or integrated.
However, if it were desirable for any reason to obtain access to the end of the first connecting part or the first spacing part, it would be obvious to make the first connecting part detachable or separable for that purpose. In re Dulberg, 289 F.2d 522, 523, 129 USPQ 348, 349 (CCPA 1961) (see MPEP 2144.04).

With respect to claim 11, Heimer discloses a second spacer (414) (Fig. 8), at least part of which is arranged between the abutting faces of the two adjacent battery cells, and fixed to the abutting faces of the two adjacent battery cells (Fig. 8).

With respect to claim 12, Heimer discloses the second spacer (414) comprises:
a second spacing part (418), arranged between the abutting faces of the two adjacent battery cells and fixed to the abutting faces of the two adjacent battery cells (Fig. 8); and


With respect to claim 13, Heimer discloses a second connecting part and a plurality of second spacing parts, wherein one second spacing part is provided between the abutting faces of every two adjacent parts (Fig. 8). Heimer does not discloses that one second connecting part is connected with a plurality of the second spacing part.
However, the use of a one piece construction of a connecting part instead of the structure of the connecting part disclosed by Heimer would be merely a matter of obvious engineering choice (In Re Larson, 340 F.2d 965, 968, 144 USPQ 347, 349 (CCPA 1965) (see MPEP 2144.04).

With respect to claim 14, Heimer discloses in a separate embodiment the addition of an end plate (212 – back plate) wherein the end plate is located at least one side of the plurality of battery cells (Fig 5), and is fixedly connected with the second connecting part (210 – member), or the end plate (212) is configured to be fixedly connected with the case ([0029]), wherein the battery module (battery system) is mounted within the case (housing) ([0035]). Heimer further teaches that the end plate (212) is used for further stability and to minimize vibration noise ([0029]).
It would have been obvious to one having ordinary skill in the art at the time that the application was filed to include the end plate taught by Heimer in this embodiment to the embodiment previously referenced in this disclosure in order to increase stability within the battery.

With respect to claim 16, Heimer discloses a case (housing) and the battery module of claim 1, wherein the battery module (battery system) is mounted within the case (housing) ([0035]). 



Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Heimer et al. in view of Motohashi et al. as applied to claim 2 above, and further in view of Kang et al. (KR20150128175, presented in IDS dated 12/28/2020).

With respect to claim 3, Heimer discloses a gap between the abutting faces of two adjacent battery cells, but does not disclose a thermal insulation layer is mounted within the gap.
Kang discloses a spacer for a secondary battery ([0001]) and teaches that the spacers (40A, 40B, 50A, and 50B) are coated with a polyoxymethylene resin ([0030]) thus acting as a thermal insulation layer, which would occupy the gap disclosed by Heimer. Kang further teaches that the coating allows for heat to dissipate within the secondary battery ([0030]). 
It would have been obvious to one having ordinary skill in the art to at the time that the application was filed to include a thermal insulation layer as taught by Kang in the gap disclosed by Heimer in order to ensure proper heat dissipation inside the secondary battery.

[AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: textbox (Connecting structure)][AltContent: textbox (Second connecting part)][AltContent: textbox (First connecting part)]
    PNG
    media_image6.png
    361
    413
    media_image6.png
    Greyscale
Claims 9-10 and 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Heimer et al. in view of Motohashi et al. as applied to claims 4 and 16 above respectively and further in view of Sugeno et al. (U.S. 7914924). 

With respect to claim 9, Heimer discloses a first connecting part (Fig. 8). Heimer does not discloses that the length of the first connecting part is greater than that of each of the abutting faces, or that a portion of the fist connecting parts located at an outer side of the abutting faces is provided with a connecting structure for fixation to the case. 
However, the use of a one piece construction of a connecting part instead of the structure of the connecting part disclosed by Heimer would be merely a matter of obvious engineering choice (In Re Larson, 340 F.2d 965, 968, 144 USPQ 347, 349 (CCPA 1965) (see MPEP 2144.04).

It would have been obvious to one having ordinary skill in the art to include connection structures as taught by Sugeno to the first connection part disclosed by Heimer in order ensure fixation to the case. 

With respect to claim 10, Heimer does not disclose a connecting structure with screw holes, and is therefore silent on the location of said screw holes.
Sugeno discloses a battery pack with a spacer (2 – partition member) with a first connection part (labeled), and teaches the connection part can have a connecting structure (labeled) for fixation to the case (Col 5, L 37-39). Although the screw holes themselves are not shown, with the absence of evidence of the function of the position of the screw holes, the position of said screw holes is ornamental in nature and cannot be relied Upton to patentably distinguish the claimed invention from the prior art. In re Seid, 161 F.2d 229, 73 USPQ 431 (CCPA 1947) (see MPEP 211.04). 

With respect to claim 15, Heimer discloses the second connecting part and end plate, and that the end plate can be fixed to the case ([0029]), but does not disclose securing the second connecting par to the case via a screw. 
Sugeno discloses a battery pack with a spacer (2 – partition member) with and second connection part (labeled), and teaches the second connection part can have a connecting structure 
It would have been obvious to one having ordinary skill in the art to ensure that the screw that fixes the end plate to the case disclosed by Heimer could additionally fix the second connection part to the case in order to better secure the spacer disclosed by Heimer to the case. 

With respect to claims 17 and 18, Heimer discloses a first and second connecting part and a case, but does not disclose a first or second fixing part mounted at the bottom of the case, or a connecting structure on the first connecting part that is detachably connected with the first fixing part. 
	Sugeno discloses a battery pack with a spacer (2 – partition member) with a first and second connection part (labeled), and teaches the first and second connection part can have a connecting structure (labeled) that is detachably connected with the first fixing part at the bottom of the case (4) via screw tightening (Col 5, L37-39) thereby fixing the spacer in the case.
	It would have been obvious to one having ordinary skill in the art at the time that the application was filed to modify the first connecting part disclosed by Heimer with the connecting structure and fixing part at the bottom of the case as taught by Sugeno in order to secure the spacer disclosed by Heimer to the case.
Response to Arguments
Applicant's arguments filed 09/23/2021 have been fully considered but they are not persuasive. 
Applicant’s arguments are premised upon (1) that Heimer does not disclose that the first spacer is configured to reduce the expansion accumulation of the adjacent battery cells and (2) 
In response to argument (1): examiner notes in the rejection above that he prior art reference teaches the identical structure or acts but is silent about performing the claimed function, a reasonable presumption is that the prior art structure inherently performs the same function (MPEP 2182). In the instant application, the prior art teaches all of the structural limitations of the spacer within the claim, therefore the spacer taught by the prior art can inherently perform the same function as the spacer in the instant application, even though it is silent about performing said function.
In response to argument (II): examiner notes in the rejection above that Heimer does indeed teach the fixing of the spacer between the adjacent battery cells via the use of gravity (the cells securing the spacer) and the case (402 – pressing the outside of the spacers into the cells). While the examiner previously conceded that Heimer does not teach the use of a binder to fix the spacer to the batteries, the rejections rely on the additional teachings of Motohashi to teach the use of a binder to adhere the spacer. Again, applicant argues that because the intended use of the spacers within Motohashi is different than that of the instant application, examiner notes that the prior art teaches all of the structural limitations of the spacer within the claim, therefore the applicant’s intended use of the spacer does not differentiate it from the spacer in the prior art (MPEP 2144 I), and therefore does not teach away from combining the binder (adhesive) with the spacer. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JORDAN E BERRESFORD whose telephone number is (571)272-0641. The examiner can normally be reached M-F 8:00 am - 5:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Barbara Gilliam can be reached on (572)272-1330. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/J.E.B./Examiner, Art Unit 1727                                                                                                                                                                                                        
/Maria Laios/Primary Examiner, Art Unit 1727